﻿I
would like first of all to express to Ambassador Razali my
cordial congratulations on his election as President of the
General Assembly. I am firmly convinced that his qualities
will enable us to solve successfully the central questions of
particular relevance included in our agenda. Permit me as
well in these opening comments to extend my fraternal
gratitude to Mr. Diogo Freitas do Amaral of Portugal for
his rigorous and able leadership during the fiftieth session
of the General Assembly. I would also like to express my
respect to the Secretary-General, Mr. Boutros Boutros-
Ghali, whose efforts at the head of the Secretariat in this
particularly difficult moment Spain considers very positive
and worthy of our support.
The Spanish delegation fully subscribes to the
statement made a few days ago by the Deputy Prime
Minister and Minister for Foreign Affairs of Ireland on
behalf of the European Union, in which he set out the
common goals and priorities of Europe for the present
session of the General Assembly.
I would now like to refer in detail to various issues
of particular interest to my country. First of all, however,
I wish to reaffirm the strong commitment of Spain and its
new Government to the purposes and principles of the
Charter of the United Nations. On 26 June 1945 at San
Francisco, at a time when mankind still had not recovered
from the horrors of the Second World War, the
representatives of the peoples of the United Nations
expressed their firm resolve to save succeeding
generations from the scourge of war. They also reaffirmed
their faith in fundamental human rights; in the dignity and
worth of the human person; and in the equal rights of
men and nations, both large and small.
Fifty-one years later, when the necessary conditions
for a new international order based on cooperation and
solidarity among nations have finally been met, the
commitments made in San Francisco take on renewed
standing. The United Nations, in fact, constitutes at
present the best instrument at mankind’s disposal to face
and solve — jointly, on the basis of dialogue and
solidarity among Member States — the global challenges
confronting mankind at the end of the millennium.
We must make sure that our political commitment to
the Organization is manifested in actions, not only by
making available the necessary financial resources, but
also through the active search for consensus solutions for
the reform of the United Nations within the various
working groups of the General Assembly. Our
Organization, which was designed to respond to both
global challenges and to the needs of its Member States,
will not be able to play its double role in the coming
century unless it can count on a sound, solid and stable
financial basis. Convinced of this need, Spain, the ninth-
largest contributor to the budget of the Organization, pays
promptly and in full its assessed contributions.
When we celebrated the fiftieth anniversary of the
United Nations with the renewed commitment of all the
Member States to the principles of the Charter, we all
concurred on the need to adapt the Organization to the
new international situation by enhancing its efficiency
through an in-depth reform which will revitalize and
strengthen it. Obviously, carrying out this task means the
9


continuation and the deepening of the necessary
rationalization and savings measures already undertaken by
the Secretariat. In this respect, the approval at the last
session of the General Assembly of the programme budget
for the biennium 1996-1997, has given Spain satisfaction.
We are aware today more than ever before, of the
interrelated nature of the problems confronting the
international community and of impossibility for Member
States of solving them individually. This is why there is no
doubt that it is within the framework of the United Nations
where we must bring together efforts in order to face in
solidarity the many crises which menace the world.
The international community certainly cannot remain
impassive before the magnitude of problems such as the
ones faced by the African continent. This year we have
witnessed terrifying massacres — such as those in
Liberia — and the displacement of people in the Great
Lakes region, particularly in Burundi where we continue to
witness a terrible and tragic spectacle.
Africa is not, however, a continent entirely and
inevitably abandoned to hopelessness. There are countries
in which the tenacious efforts of their leaders and the
courage of their peoples allow them to embrace hope. The
return to the rule of law, the establishment of solid
democracies and respect for human rights are the way to
establish the foundations of a sustained and sustainable
development which will ensure the welfare of all Africans.
The Government of Spain has followed with great
attention the developments in the Middle East — focused
in the peace process between Arabs and Israelis — in
which the question of Palestine continues to be the central
point. We are following with great concern the serious
events that have taken place in recent days in Jerusalem,
the West Bank and Gaza, and we wish to reiterate our call
to the parties involved to abstain from all acts of
provocation and violence that could lead to a new
escalation of tension which could jeopardize the peace
process.
Furthermore, the Israeli elections held in May and the
establishment of the new Government became the basic
points of reference for the assessment of this complex issue
and for the analysis of its future prospects. After a brief
period of uncertainty, the Israeli Government has clearly
stated its intention to honour fully the contents of the
agreements concluded in Oslo and Washington in the spirit
of the principles of Madrid.
Such a positive statement of intentions would have
to be followed immediately by concrete and tangible
progress, which would strengthen the credibility of the
peace process as the only valid alternative to attain
peaceful coexistence in the region.
There are still many problems to be solved. On the
one hand, it is of course necessary to preserve and
strengthen the safety of civilians from the blind and
ruthless violence of terrorism; on the other, the closure of
the Palestinian territories, the delay in redeployment of
the Israeli Army in Hebron and the policy of settlements
represent serious obstacles for progress in the peace
process.
On the basis of the Florence Declaration issued by
the European Union, I avail myself of this opportunity
firmly to reiterate the commitment of Spain to the Middle
East peace process as the only way to solve this question.
In this respect, my Government will continue to work
actively, at the national level and within the European
Union, to promote the cause of peace and understanding
among the peoples of the region.
On a broader level, I wish to express my satisfaction
at the initial achievements of the Euro-Mediterranean
dialogue. The Spanish Government’s priority objective is
to contribute to the balanced and harmonious development
of the three dimensions of this process: political,
economic and human. To this end, it will be necessary to
maintain and enhance the “spirit of Barcelona” shown by
all countries participating in the Ministerial Conference
that my country had the honour of hosting last November.
In connection with the question of Western Sahara,
I must express the concern of the Spanish Government at
the suspension of the voter-identification operation and
the blocking of the settlement plan. In this respect, I wish
to recall before this Assembly Spain’s principled position,
according to which the question of Western Sahara will
be solved permanently only through the exercise of the
right of self-determination by the people of Western
Sahara in a free referendum with international guarantees.
The recent elections in Bosnia and Herzegovina have
ended a cycle in the process of implementation of the
Dayton Agreement that was marked by an inevitable
predominance of military over civilian aspects. Peace has
become a reality in Bosnia and Herzegovina and the
absence of confrontation is tangible evidence of the
success of the multinational military operation. However,
along with this success has been an absence of the
10


necessary reconciliation between the parties and the
restoration of mutual confidence.
Since the onset of the conflict, Spain has contributed
to its solution with a substantial military presence in the
United Nations Protection Force, subsequently renewed in
the multinational, Implementation Force. My Government
intends to continue supporting stability and reconciliation in
the region as well as the United Nations efforts along those
lines.
The consolidation of democratic Governments,
growing respect for human rights and economic and social
progress are a tangible reality in and a stimulus for the
future of Latin America, a continent to which Spain is
linked by solid historical ties of mutual friendship and
confidence. We are particularly gratified by the positive
developments in Central America, where the consolidated
advances of democracy and the increasing stability of peace
demonstrate that efforts to promote the rule of law, good
governance and respect for human rights are finally having
tangible effects on the lives of the people.
I wish to underline, from this rostrum, Spain’s
commitment to peacekeeping operations. My Government
firmly intends to continue contributing to these operations.
I wish to pay my warmest and most sincere tribute to the
men and women involved in all these operations for their
altruistic and selfless work in conditions of extreme
difficulty and high risk, which sometimes has meant
sacrificing their lives in the interest of peace.
The United Nations peacekeeping operations have
become a cornerstone of the activity of our Organization.
I wish to highlight here the important momentum given by
the Secretary-General in his “An Agenda for Peace” to the
development and deepening of new concepts of preventive
diplomacy, peacemaking and peacekeeping.
The role of the United Nations in the decolonization
process, particularly in the definition of its general
principles, to which Spain adheres unequivocally, has been
fundamental. The current membership of this General
Assembly clearly demonstrates that the process has been
one of the great achievements of our time.
In fact, the main phase of decolonization ended some
time ago. However, anachronistic colonial situations persist
that ought not to be forgotten. One of the priority objectives
of the Spanish Government is the decolonization of
Gibraltar. Through its resolutions, this General Assembly
pointed the way to a decolonization process which, based
on the principle of territorial integrity, should be carried
out through bilateral negotiations between the United
Kingdom, the Colony’s administrative Power and Spain,
the State in whose territory the Colony is located. The
Spanish Government will carry out with the greatest
flexibility, but also the greatest firmness, the future
bilateral negotiations with the United Kingdom on the
basis of the Brussels Declaration of November 1984, with
the clear aim of moving forward in the process to
culminate in the restoration of Spain’s full territorial
integrity, generously safeguarding the interests of the
Colony’s population and convinced of the urgent need to
bring an end to the anachronism of the existence of a
colony of one European Union member State in the
territory of another friendly and allied member State.
Spain is pleased to have fulfilled its aspiration of
becoming a full member of the Conference on
Disarmament. In this capacity, we will continue to
support the enlargement of the Conference to include
other candidates still hoping to join.
We are pleased that the General Assembly adopted
by an overwhelming majority the Comprehensive
Nuclear-Test-Ban Treaty (CTBT), which I have had the
honour to sign on behalf of my country. Spain will
participate in the network of seismological centres set up
for the international verification of compliance with the
Treaty and will support the early start-up of the Treaty
organization.
Universal adherence to the Treaty on the
Non-Proliferation of Nuclear Weapons continues to be a
priority objective, along with the other initiatives in the
field of nuclear disarmament.
Spain, one of the first signatories to ratify the
Convention on the Prohibition of the Development,
Production, Stockpiling and Use of Chemical Weapons
and on Their Destruction, is also pleased that the figure
of 65 ratifications necessary for its entry into force is
about to be reached. We trust that all the signatory States
that have yet to do so will deposit their instruments of
ratification as soon as possible.
My country is carrying out the necessary procedures
to ratify the new Protocol IV on blinding laser weapons
and we are making every effort to put an end to the tragic
effects of anti-personnel mines.
I referred at the beginning of my statement to the
need, which I know is shared, to proceed with the reform,



revitalization and strengthening of the United Nations. We
must make our Organization the centre for harmonizing
efforts to promote respect for international law, world peace
and equality for all, streamlining the mechanisms of the
Charter and removing the political and logistical obstacles
that all too often hinder its work.
As part of the institutional reform, the process of
expanding and reforming the Security Council stands out.
It is well known that Spain supports a moderate increase in
the membership of the Council as the result of a considered
negotiating process and with the final aim of enhancing the
legitimacy of its actions.
On the other hand, “An Agenda for Development”
must be a key element in this reform process and the
culmination of the series of major conferences focusing on
the integral development of the individual that have been
held in recent years.
In the general context of this common task of
reforming the United Nations, I should like in particular to
refer to the new measures, adopted by this Assembly in
resolution 50/227, on restructuring and revitalization in the
economic, social and other fields. These measures reaffirm
the unequivocal will of all countries significantly to
improve the work of the Economic and Social Council as
the central mechanism for coordinating and supervising
United Nations activities in the economic and social fields.
As an example of Spain’s commitment to the
development activities of the Organization, I should like to
recall that, in the past year, my country has concluded a
host of bilateral agreements with various bodies of the
United Nations system for the funding of specific projects
for developing countries.
The Rio Summit was a milestone in the history of the
fight against environmental deterioration and established the
basis for a concept of sustainable development that does not
compromise the welfare of future generations. However, the
health of our planet is far from being as good as it ought to
be. We must take advantage of the forthcoming special
session of this Assembly to give new impetus to the joint
efforts being made to protect the environment, the true
common heritage of humankind.
The Vienna Declaration and Programme of Action
adopted at the World Conference on Human Rights defined
the promotion and protection of human rights as a priority
objective of the international community. Spain fully
subscribes to this principle. The promotion and protection
of human rights are in themselves ineluctable necessities,
and the survival of many, many human beings depends on
their effective implementation. Sustainable development
for all is not feasible without institutions that help in the
realization of human rights.
In this regard, the High Commissioner for Human
Rights should have more resources at hand to continue his
laudable work on restructuring the Centre for Human
Rights. On the other hand, defending human rights is
particularly important where the weakest people, those
most needing protection and self-defence, are involved. In
this context, Spain believes that we should capitalize on
the stimulus of the World Congress on the Commercial
Sexual Exploitation of Children held recently in
Stockholm, to promote through this Organization the most
rigorous and comprehensive protection of minors.
In the final phase of the League of Nations, an
attempt was made, unfortunately without success, to
implement the trilogy of arbitration-security-disarmament.
The Government of Spain is convinced that the
prohibition of the use and threat of use of force must be
accompanied by a general provision in international law
making recourse to jurisdictional channels mandatory for
the settlement of disputes. It was for this reason that, in
a unilateral declaration of 15 October 1990, our
Government, the Government of Spain, recognized as
compulsory, ipso facto and without special agreement, the
jurisdiction of the International Court of Justice, as
provided for in the Statute of the Court.
It is true that the United Nations cannot solve all the
problems of humankind. But our Organization can look
back with the certainty that its role, in the past and in the
present, has not been and is not insignificant and that, for
many regions of our planet, the present and the future
would be different, harsher and more forlorn without the
United Nations.
For this reason, I could not conclude without
reiterating the firmest and most rigorous commitment of
Spain to the United Nations.








